 



Exhibit 10.1
(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

     
 
   
Vereinbarung
  Agreement
 
   
zwischen
  between
 
   
 
   
 
    SCM Microsystem, Inc.
466 Kato Terrace
Fremont, CA 94539
U.S.A.
 
   
- nachfolgend “SCM” -
  - hereinafter “SCM” -
 
   
und
  and
 
   
 
   
 
    Colas Overkott
6, Villa Sans Souci
92140 Clamart
France
 
   
 
   
 
   
Präambel
  Preamble
 
   
Herr Overkott ist seit 1. November 2002 auf der Grundlage eines
Anstellungsvertrags mit SCM Microsystems GmbH, der deutschen Tochtergesellschaft
von SCM als Executive Vice President für den Geschäftsbereich DTV der
SCM-Firmengruppe beschäftigt.
  Mr. Overkott has held the position of Executive Vice President for the Digital
TV business of the SCM group of companies on the basis of an employment
agreement with SCM Microsystems GmbH, the German subsidiary of SCM.
 
   
SCM prüft derzeit Möglichkeiten, den Geschäftsbereich DTV zu veräußern, die in
dem dieser Vereinbarung als Anlage A beigefügten Vereinbarung zwischen SCM und
Avondale Partners, LLC (nachstehend “Engagement Letter”) näher beschrieben
werden.
  SCM is presently investigating possibilities of a divestiture of its Digital
TV business, which are described in more detail in the attached agreement
between SCM and Avondale Partners, LLC (hereinafter “Engagement Letter”).
 
   
Die aktive Unterstützung durch Herrn Overkott ist für dieses Vorhaben
unerlässlich.
  For this endeavor, Mr. Overkott’s active support is indispensable.



--------------------------------------------------------------------------------



 



(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

2

     
 
   
1.     Bonus
  1.     Bonus
 
   
SCM verpflichtet sich, Herrn Overkott im Falle des erfolgreichen Abschlusses
einer Transaktion (“Transaction” — wie im Engagement Letter definiert) mit
Ausnahme eines Management Buy-Outs unler Beteiligung von Herrn Overkott einen
Bonus in Höhe von US $100.000,— (einhunderttauasend United States Dollars)
brutto.
  Upon the successful completion of a Transaction (as defined in the Engagement
Letter) with the exception of a management buy-out, in which Mr. Overkott
participates, SCM agrees to pay to Mr. Overkott a bonus in the gross amount of
US $100,000 (one hundred thousand United States Dollars).
 
   
2.     Steuern und Abgaben
  2.     Taxes and Charges
 
   
Der Herrn Overkott gem. Ziffer 1 zustehende Bonus wird abzüglich aller ggf
anfallenden Steuern und Abgaben ausgezahlt.
  All taxes and charges, if any, will be dededucted from the bonus payment due
Mr. Overkott in accordance with Section 1.
 
   
3.     Dieser Vertrag wird in deutscher und englischer Fassung ausgefertigt. Bei
Abweichungen oder Widersprüchen zwischen den beiden Fassungen hat die englische
Fassung Vorrang.
  3.     This Agreement has been executed in both an English and a German
version. In case of discrepancies or contradictions between the two versions,
the English version shall prevail.
 
   
4.     Anwendbares Recht und Schiedsgerichtsbarkeit
  4.     Applicable Law and Arbitration
 
   
Dieser Vertrag unterliegt dem Recht der Vereinigten Staaten und des Staates
Kalifornien, wie es für Verträge zwischen Einwohnern des Staates Kalifornien
angewandt wird.
  This Agreement will be governed by and construed in accordance with the laws
of the United States and the State of California as applied to agreements
entered into and to be performed entirely within California between California
residents.
 
   
Alle Streitigkeiten oder Kontroversen, die aus oder im Zusammenhang mit diesem
Vertrag oder der Verletzung oder behaupteten Verletzung dieses Vertrags
entstehen, werden nach den UNCITRAL-Schiedgerichtsordnung (UNCITRAL Rules of
Arbitration). Das Schiedsverfahren wird auf Englisch in München, Deutschland
durchgeführt.
  Any claim, dispute or controversy arising out of or in connection with or
relating to this Agreement or the breach or alleged breach thereof shall be
settled by arbitration in accordance with the UNCITRAL Rules of Arbitration. The
arbitration shall be conducted in Munich, Germany in the English language.



--------------------------------------------------------------------------------



 



(SCM MICROSYSTEMS LOGO) [f20547f2054700.gif]

3

     
Ismaning, den
  Ismaning, den
 
   

      SCM Microsystems, Inc   Colas Overkott       /s/ Robert Schneider   /s/
Colas Overkott       Robert Schneider   Colas Overkott CEO    

 